Upon consideration of the petition filed by Plaintiff on the 7th of February 2018 in this matter for a writ of certiorari to review the order of the Superior Court, Lincoln County, the following order was entered and is hereby certified to the Superior Court of that County:
"Dismissed by order of the Court in conference, this the 9th of May 2018."
Upon consideration of the petition filed by Plaintiff on the 7th of February 2018 in this matter for a writ of certiorari to review the order of the Superior Court, Lincoln County, the following order was entered and is hereby certified to the Superior Court of that County:
"Dismissed by order of the Court in conference, this the 9th of May 2018."
Upon consideration of the petition filed by Plaintiff on the 7th of February 2018 in this matter for a writ of certiorari to review the order of the Superior Court, Lincoln County, the following order was entered and is hereby certified to the Superior Court of that County:
"Dismissed by order of the Court in conference, this the 9th of May 2018."
Upon consideration of the petition filed by Plaintiff on the 7th of February 2018 in this matter for a writ of certiorari to review the order of the Superior Court, Lincoln County, the following order was entered and is hereby certified to the Superior Court of that County:
"Dismissed by order of the Court in conference, this the 9th of May 2018."
The following order has been entered on the motion filed on the 7th of February 2018 by Plaintiff for Rehearing:
"Motion Dismissed by order of the Court in conference, this the 9th of May 2018."
The following order has been entered on the motion filed on the 7th of February 2018 by Plaintiff to Affirm:
"Motion Dismissed by order of the Court in conference, this the 9th of May 2018."
Upon consideration of the petition filed by Plaintiff on the 5th of March 2018 in this matter for a writ of certiorari, the following order was entered:
"Dismissed by order of the Court in conference, this the 9th of May 2018."
The following order has been entered on the motion filed on the 5th of March 2018 by Plaintiff to Rehear:
"Motion Dismissed by order of the Court in conference, this the 9th of May 2018."
Upon consideration of the petition filed by Plaintiff on the 5th of March 2018 in this matter for a writ of certiorari, the following order was entered:
"Dismissed by order of the Court in conference, this the 9th of May 2018."
Upon consideration of the petition filed by Plaintiff on the 5th of March 2018 in this matter for a writ of certiorari, the following order was entered:
"Dismissed by order of the Court in conference, this the 9th of May 2018."
*855Upon consideration of the petition filed by Plaintiff on the 5th of March 2018 in this matter for a writ of certiorari, the following order was entered:
"Dismissed by order of the Court in conference, this the 9th of May 2018."
Upon consideration of the petition filed by Plaintiff on the 5th of March 2018 in this matter for a writ of certiorari, the following order was entered:
"Dismissed by order of the Court in conference, this the 9th of May 2018."
Upon consideration of the petition filed by Plaintiff on the 5th of March 2018 in this matter for a writ of certiorari, the following order was entered:
"Dismissed by order of the Court in conference, this the 9th of May 2018."
The following order has been entered on the motion filed on the 5th of March 2018 by Plaintiff for Rehearing: "Motion Dismissed by order of the Court in conference, this the 9th of May 2018."
Upon consideration of the petition filed by Plaintiff on the 5th of March 2018 in this matter for a writ of certiorari, the following order was entered:
"Dismissed by order of the Court in conference, this the 9th of May 2018."
The following order has been entered on the motion filed on the 5th of March 2018 by Plaintiff for Rehearing:
"Motion Dismissed by order of the Court in conference, this the 9th of May 2018."
The following order has been entered on the motion filed on the 5th of March 2018 by Plaintiff for Appeal:
"Motion Dismissed by order of the Court in conference, this the 9th of May 2018."
The following order has been entered on the motion filed on the 5th of March 2018 by Plaintiff for Rehearing:
"Motion Dismissed by order of the Court in conference, this the 9th of May 2018."
The following order has been entered on the motion filed on the 5th of March 2018 by Plaintiff for Appeal:
"Motion Dismissed by order of the Court in conference, this the 9th of May 2018."